Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 07/26/2022.  Claims 1-33 are pending and have been examined.
Response to Arguments
Applicant’s arguments with respect to claims 1-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26, 28, 29 and 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,057,657. Although the claims at issue are not identical, they are not patentably distinct from each other because they are different definitions or descriptions of the same subject matter varying in breadth.  For example, note the following relationship between claim 1 of the instant application and the patented claim 1.
Application No. 17/367,906
U.S. Patent No. 11,057,657
1. A computer-implemented method of providing video clip playback, the method including the steps of:
1. A computer-implemented method of providing video clip playback, the method including the steps of:
(i)receiving a video feed;
(i)receiving a video feed;
(ii)converting the video feed into a compressed format structure, the compressed format structure including a hierarchy of more than two levels of temporal resolution of frames, each respective level of the hierarchy including frames corresponding to a respective temporal resolution of the respective level of the hierarchy, but not including frames which are included in one or more lower levels of lower temporal resolution of frames of the hierarchy;
(ii)converting the video feed into a compressed format structure, the compressed format structure including a hierarchy of levels of temporal resolution of frames, each respective level of the hierarchy including frames corresponding to a respective temporal resolution of the respective level of the hierarchy, but not including frames which are included in one or more lower levels of lower temporal resolution of frames of the hierarchy;
(iii) uploading the compressed format structure to a first server;
(iii) uploading the compressed format structure to a first server;
(iv)receiving an electronic edit decision list (EDL) which defines how to manipulate the compressed format structure;
(iv)receiving an electronic edit decision list which defines how to manipulate the compressed format structure;
(v)saving the electronic edit decision list to the first server, or to a second server;
(v)saving the electronic edit decision list to the first server, or to a second server;
(vi)receiving a request to provide in a web browser executing on a user terminal a video clip playback corresponding to a video clip defined by the compressed format structure and the electronic edit decision list; 
(vi)receiving a request to provide in a web browser executing on a user terminal a video clip playback corresponding to a video clip defined by the compressed format structure and the electronic edit decision list; 
(vii)sending to the web browser code executable in the web browser to provide the video clip playback corresponding to the video clip defined by the compressed format structure stored on the first server and the electronic edit decision list saved on the first server or on the second server, and
(vii)sending to the web browser code executable in the web browser to provide the video clip playback corresponding to the video clip defined by the compressed format structure stored on the first server and the electronic edit decision list saved on the first server or on the second server, and
(viii) responding to requests from the code when executing in the web browser, to provide content corresponding to the compressed format structure stored on the first server, in accordance with the electronic edit decision list saved on the first server or on the second server, to the web browser, to provide the video clip playback.
(viii) responding to requests from the code when executing in the web browser, to provide content corresponding to the compressed format structure stored on the first server, in accordance with the electronic edit decision list saved on the first server or on the second server, to the web browser, to provide the video clip playback;


It would have been obvious to one of ordinary skill in the art to readily recognize that the conflicting claims are different definitions or descriptions of the same subject matter varying in breadth.  In this case, the application claims are broader than and inclusive of the patented claims.   
Claim 2 of the application corresponds to claim 2 of the patent.
Claim 3 of the application corresponds to claim 3 of the patent.
Claim 4 of the application corresponds to claim 4 of the patent.
Claim 5 of the application corresponds to claim 5 of the patent.
Claim 6 of the application corresponds to claim 6 of the patent.
Claim 7 of the application corresponds to claim 7 of the patent.
Claim 8 of the application corresponds to claim 8 of the patent.
Claim 9 of the application corresponds to claim 9 of the patent.
Claim 10 of the application corresponds to claim 10 of the patent.
Claim 11 of the application corresponds to claim 11 of the patent.
Claim 12 of the application corresponds to claim 12 of the patent.
Claim 13 of the application corresponds to claim 13 of the patent.
Claim 14 of the application corresponds to claim 14 of the patent.
Claim 15 of the application corresponds to claim 15 of the patent.
Claim 16 of the application corresponds to claim 16 of the patent.
Claim 17 of the application corresponds to claim 17 of the patent.
Claim 18 of the application corresponds to claim 18 of the patent.
Claim 19 of the application corresponds to claim 19 of the patent.
Claim 20 of the application corresponds to claim 20 of the patent.
Claim 21 of the application corresponds to claim 1 of the patent.
Claim 22 of the application corresponds to claim 1 of the patent.
Claim 23 of the application corresponds to claim 1 of the patent.
Claim 24 of the application corresponds to claim 21 of the patent.
Claim 25 of the application corresponds to claim 22 of the patent.
Claim 26 of the application corresponds to claim 23 of the patent.
Claim 28 of the application corresponds to claim 13 of the patent.
Claim 29 of the application corresponds to claim 24 of the patent.
Claim 31 of the application corresponds to claim 25 of the patent.
Claim 32 of the application corresponds to claim 26 of the patent.
Claim 33 of the application corresponds to claim 27 of the patent.
Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,057,657 in view of in view of Good (US 2016/0381367).
Consider claim 27, the patented claim 1 clearly teaches downloading video from the cloud.
However, the patented claim does not explicitly teach Edit software, or player software, or another application, downloads video from the cloud, when it calculates that the video is needed.
In an analogous art, Good, which discloses a system for video processing, clearly teaches Edit software, or player software, or another application, downloads video from the cloud, when it calculates that the video is needed. (A subsequent portion is requested during playback of the current portion, [0034] Good.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claim by Edit software, or player software, or another application, downloads video from the cloud, when it calculates that the video is needed, as taught by Good, for the benefit of preventing buffer underflow errors.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,057,657 in view of in view of in view of Barkan et al. (US 2009/0037967), herein Barkan.
Consider claim 30, the patented claim 1 clearly teaches the method of Claim 1.
However, the patented claim does not explicitly teach the video is not required to be uploaded to a distribution network on publishing because it is (a) either already in the editor, uploaded during editing / publishing so it is already on the cloud or (b) a Player can call for frames from an ingest server before the frames are uploaded when the Player decides the frames will be needed during playback; this causes the frames to upload ahead of playback and then to be relayed via the ingest server to the Player.
In an analogous art, Barkan, which discloses a system for video processing, clearly teaches the video is not required to be uploaded to a distribution network on publishing because it is (a) either already in the editor, uploaded during editing / publishing so it is already on the cloud or (b) a Player can call for frames from an ingest server before the frames are uploaded when the Player decides the frames will be needed during playback; this causes the frames to upload ahead of playback and then to be relayed via the ingest server to the Player. ([0012], [0024])
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claim by the video is not required to be uploaded to a distribution network on publishing because it is (a) either already in the editor, uploaded during editing / publishing so it is already on the cloud or (b) a Player can call for frames from an ingest server before the frames are uploaded when the Player decides the frames will be needed during playback; this causes the frames to upload ahead of playback and then to be relayed via the ingest server to the Player, as taught by Barkan, for the benefit of preventing duplicate content from being uploaded to the system.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, 11-20, 25, 29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin (US 2013/0036201) in view of Fedoseyeva et al. (US 2013/0212507), herein Fedoseyeva, in view of Iguchi et al. (US 2017/0359611), herein Iguchi.
Consider claim 1, McLaughlin clearly teaches a computer-implemented method of providing video clip playback, ([0144]) the method including the steps of:

(i)receiving a video feed; (Fig. 1: Video stream 120, [0052])

(iii) uploading the compressed format structure to a first server; (Compressed video stream 120 is provided to sub system 160, [0052], [0090].)

(iv)receiving an electronic edit decision list which defines how to manipulate the compressed format structure; (An EDL is received from EDL database, [0052], [0053], [0055], [0056].)
(v)saving the electronic edit decision list (EDL) to the first server, or to a second server; (EDL is stored on an internet based server, [0043], [0052], [0053], [0055], [0056].)

(vi)receiving a request to provide in a web browser executing on a user terminal a video clip playback corresponding to a video clip defined by the compressed format structure and the electronic edit decision list; (vii)sending to the web browser code executable in the web browser to provide the video clip playback corresponding to the video clip defined by the compressed format structure stored on the first server and the electronic edit decision list saved on the first server or on the second server, and (viii) responding to requests from the code when executing in the web browser, to provide content corresponding to the compressed format structure stored on the first server, in accordance with the electronic edit decision list saved on the first server or on the second server, to the web browser, to provide the video clip playback. (Browser 180 uses the EDL to request video content, [0052], [0140].)

However, McLaughlin does not explicitly teach (ii)converting the video feed into a compressed format structure.

In an analogous art, Fedoseyeva, which discloses a system for video processing, clearly teaches (ii)converting the video feed into a compressed format structure. (Real-time compression of video content, [0339], [0342].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of McLaughlin by (ii)converting the video feed into a compressed format structure, as taught by Fedoseyeva, for the benefit of streamlining the processing of the video content and reducing delays in displaying the video content.

However, McLaughlin combined with Fedoseyeva does not explicitly teach the compressed format structure including a hierarchy of more than two levels of temporal resolution of frames, each respective level of the hierarchy including frames corresponding to a respective temporal resolution of the respective level of the hierarchy, but not including frames which are included in one or more lower levels of lower temporal resolution of frames of the hierarchy.

In an analogous art, Iguchi, which discloses a system for video processing, clearly teaches the compressed format structure including a hierarchy of more than two levels of temporal resolution of frames, each respective level of the hierarchy including frames corresponding to a respective temporal resolution of the respective level of the hierarchy, but not including frames which are included in one or more lower levels of lower temporal resolution of frames of the hierarchy. (Fig. 42: Higher level temporal IDs include frames not included in lower level temporal IDs, [0583]-[0585].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of McLaughlin combined with Fedoseyeva by the compressed format structure including a hierarchy of more than two levels of temporal resolution of frames, each respective level of the hierarchy including frames corresponding to a respective temporal resolution of the respective level of the hierarchy, but not including frames which are included in one or more lower levels of lower temporal resolution of frames of the hierarchy, as taught by Iguchi, for the benefit of optimizing the video content provided to the client based on available bandwidth. 

Consider claim 2, McLaughlin combined with Fedoseyeva and Iguchi clearly teaches the video feed is a live video feed; or in which the live video feed is a live sports video feed; or in which the video clip playback is real time video clip playback. ([0425], [0743] Iguchi)

Consider claim 3, McLaughlin combined with Fedoseyeva and Iguchi clearly teaches converting the video feed into the compressed format structure is performed in real time. ([0339], [0342] Fedoseyeva)

Consider claim 4, McLaughlin combined with Fedoseyeva and Iguchi clearly teaches the code executable in the web browser is JavaScript code. ([0052] McLaughlin)

Consider claim 5, McLaughlin combined with Fedoseyeva and Iguchi clearly teaches (1) including the step of executing the code in the web browser to provide the video clip playback corresponding to the video clip defined by the compressed format structure stored on the first server and the electronic edit decision list saved on the first server or on the second server; or (ii) including the step of the web browser code executing in the web browser to provide backwards play and forwards play at multiple speeds and at high displayed frame rate. ([0052], [0140] McLaughlin)

Consider claim 7, McLaughlin combined with Fedoseyeva and Iguchi clearly teaches the web browser code is executable in the web browser without configuration or installation. ([0052], [0140] McLaughlin)

Consider claim 8, McLaughlin combined with Fedoseyeva and Iguchi clearly teaches the step of providing the compressed format structure in chunks to a video editor, wherein the video editor is operable to generate the electronic edit decision list. ([0052]-[0057] McLaughlin)

Consider claim 9, McLaughlin combined with Fedoseyeva and Iguchi clearly teaches (i) in which the video editor is operable to provide editing accurate to a single frame; or (ii) in which the video editor is arranged to request and to receive frames at the highest level of temporal resolution in the hierarchy, in the vicinity of a selected frame; or (iii) in which the video editor includes video / audio précis display hardware and/or software, which provides a visual summary of the video and/or audio, which summarises the content at multiple temporal scales and allows fast and convenient jog and/or shuttle navigation through an action. ([0053] McLaughlin)

Consider claim 11, McLaughlin combined with Fedoseyeva and Iguchi clearly teaches the step of the electronic edit decision list being generated even though the compressed format structure has not finished being stored on the first server. ([0052]-[0057] McLaughlin)

Consider claim 12, McLaughlin combined with Fedoseyeva and Iguchi clearly teaches the step of the compressed format structure being stored on an ingest server, before the compressed format structure is uploaded to the first server. ([0052], [0053] McLaughlin)

Consider claim 13, McLaughlin combined with Fedoseyeva and Iguchi clearly teaches the code is executable to download relevant video, audio, still, text and other files, including metadata files, from the first server or from the ingest server. ([0052], [0122], [0126], [0140] McLaughlin)

Consider claim 14, McLaughlin combined with Fedoseyeva and Iguchi clearly teaches the code is executable to read and to interpret the electronic EDL; or in which the code is executable to combine files in the compressed format structure to play back the edited video at any of the spatial resolutions in the compressed format structure. ([0052], [0053], [0090], [0140] McLaughlin)

Consider claim 15, McLaughlin combined with Fedoseyeva and Iguchi clearly teaches an Edit step, in which a video editor system enables editing of video, audio, slides, titles and other media and metadata through the first server, to provide one or more electronic Edit Decision Lists. ([0052], [0053], [0055], [0056], [0122], [0126], [0140] McLaughlin)

Consider claim 16, McLaughlin combined with Fedoseyeva and Iguchi clearly teaches a Player view step, in which opening a browser or other software gives access to the edited videos by real time playback of the electronic EDLs saved in step (v); or in which a Player, which runs entirely in JavaScript and has a relatively small footprint, is included in the web page code. ([0052], [0140] McLaughlin)

Consider claim 17, McLaughlin combined with Fedoseyeva and Iguchi clearly teaches being able to provide video clips in less than 60 seconds from an original recording made using a video camera. ([0339], [0342] Fedoseyeva)

Consider claim 18, McLaughlin combined with Fedoseyeva and Iguchi clearly teaches being able to provide video clips in less than 30 seconds from an original recording made using a video camera. ([0339], [0342] Fedoseyeva)

Consider claim 19, McLaughlin combined with Fedoseyeva and Iguchi clearly teaches providing the video clip playback on a mobile computing device, on a mobile phone, on a smartphone, on a tablet computer, on a smart watch, on a laptop computer, on a desktop computer, or on a smart TV. ([0143] McLaughlin)

Consider claim 20, McLaughlin combined with Fedoseyeva and Iguchi clearly teaches the code is executable to provide live controls over some combination of video resolution, image size, playback speed, position through jog and/or shuttle, keyboard short cuts and other controls. ([0053], [0054] McLaughlin)

Consider claim 25, McLaughlin combined with Fedoseyeva and Iguchi clearly teaches an order in which video and audio of the compressed format structure is uploaded to the first server is determined by an upload ordering system. ([0052]-[0055] McLaughlin)

Consider claim 29, McLaughlin combined with Fedoseyeva and Iguchi clearly teaches (i) in which the method includes use of an Electronic EDL interpreter library hardware and/or software to enable electronic EDLs, and the sources they link to, to be converted into decompressed frames and audio samples, in real time for playback; or (ii) in which the method includes use of a Web-based video editor operable to create a cloud-hosted web page which can be accessed over a wide area network and which contains a video player which plays back the published video; or (iii) in which no time is required to upload an edited video to a renderer, or to a distribution network, because the video clip playback corresponds to a video clip defined by the compressed format structure and the electronic edit decision list, and because the video clip playback is provided using the web browser code. ([0052], [0140] McLaughlin)

Consider claim 31, McLaughlin clearly teaches a processing system including a processor and a first server, the system configured to provide video clip playback, ([0144]) wherein
(i)the processor is configured to receive a video feed; (Fig. 1: Video stream 120, [0052])

(iii) the processor is configured to upload the compressed format structure to a first server; (Compressed video stream 120 is provided to sub system 160, [0052], [0090].)

(iv)the processor is configured to receive an electronic edit decision list which defines how to manipulate the compressed format structure; (An EDL is received from EDL database, [0052], [0053], [0055], [0056].)

(v)the processor is configured to save the electronic edit decision list to the first server, or to a second server wherein the system includes the second server; (EDL is stored on an internet based server, [0043], [0052], [0053], [0055], [0056].)

(vi)the processor is configured to receive a request to provide in a web browser executing on a user terminal a video clip playback corresponding to a video clip defined by the compressed format structure and the electronic edit decision list; (vii)the processor is configured to send to the web browser code executable in the web browser to provide the video clip playback corresponding to the video clip defined by the compressed format structure stored on the first server and the electronic edit decision list saved on the first server or on the second server, and (viii) the processor is configured to respond to requests from the code when executing in the web browser, to provide content corresponding to the compressed format structure stored on the first server, in accordance with the electronic edit decision list saved on the first server or on the second server, to the web browser, to provide the video clip playback. (Browser 180 uses the EDL to request video content, [0052], [0140].)

However, McLaughlin does not explicitly teach (ii)the processor is configured to convert the video feed into a compressed format structure.

In an analogous art, Fedoseyeva, which discloses a system for video processing, clearly teaches (ii)the processor is configured to convert the video feed into a compressed format structure. (Real-time compression of video content, [0339], [0342].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of McLaughlin by (ii)the processor is configured to convert the video feed into a compressed format structure, as taught by Fedoseyeva, for the benefit of streamlining the processing of the video content and reducing delays in displaying the video content.

However, McLaughlin combined with Fedoseyeva does not explicitly teach the compressed format structure including a hierarchy of more than two levels of temporal resolution of frames, each respective level of the hierarchy including frames corresponding to a respective temporal resolution of the respective level of the hierarchy, but not including frames which are included in one or more lower levels of lower temporal resolution of frames of the hierarchy.

In an analogous art, Iguchi, which discloses a system for video processing, clearly teaches the compressed format structure including a hierarchy of more than two levels of temporal resolution of frames, each respective level of the hierarchy including frames corresponding to a respective temporal resolution of the respective level of the hierarchy, but not including frames which are included in one or more lower levels of lower temporal resolution of frames of the hierarchy. (Fig. 42: Higher level temporal IDs include frames not included in lower level temporal IDs, [0583]-[0585].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of McLaughlin combined with Fedoseyeva by the compressed format structure including a hierarchy of more than two levels of temporal resolution of frames, each respective level of the hierarchy including frames corresponding to a respective temporal resolution of the respective level of the hierarchy, but not including frames which are included in one or more lower levels of lower temporal resolution of frames of the hierarchy, as taught by Iguchi, for the benefit of optimizing the video content provided to the client based on available bandwidth. 

Consider claim 32, McLaughlin clearly teaches a processor, ([0144]) wherein

(i)the processor is configured to receive a video feed; (Fig. 1: Video stream 120, [0052])

(ii)the processor is configured to convert the video feed into a compressed format structure, the compressed format structure including a hierarchy of levels of temporal resolution of frames, each respective level of the hierarchy including frames corresponding to a respective temporal resolution of the respective level of the hierarchy, but not including frames which are included in one or more lower levels of lower temporal resolution of frames of the hierarchy;

(iii) the processor is configured to upload the compressed format structure to a first server; (Compressed video stream 120 is provided to sub system 160, [0052], [0090].)

(iv)the processor is configured to receive an electronic edit decision list (EDL) which defines how to manipulate the compressed format structure; (An EDL is received from EDL database, [0052], [0053], [0055], [0056].)

(v)the processor is configured to save the electronic edit decision list to the first server or to a second server; (EDL is stored on an internet based server, [0043], [0052], [0053], [0055], [0056].)

(vi)the processor is configured to receive a request to provide in a web browser executing on a user terminal a video clip playback corresponding to a video clip defined by the compressed format structure and the electronic edit decision list; (vii)the processor is configured to send to the web browser code executable in the web browser to provide the video clip playback corresponding to the video clip defined by the compressed format structure stored on the first server and the electronic edit decision list saved on the first server or on the second server, and (viii) the processor is configured to respond to requests from the code when executing in the web browser, to provide content corresponding to the compressed format structure stored on the first server, in accordance with the electronic edit decision list saved on the first server or on the second server, to the web browser, to provide the video clip playback. (Browser 180 uses the EDL to request video content, [0052], [0140].)

However, McLaughlin does not explicitly teach (ii)the processor is configured to convert the video feed into a compressed format structure.

In an analogous art, Fedoseyeva, which discloses a system for video processing, clearly teaches (ii)the processor is configured to convert the video feed into a compressed format structure. (Real-time compression of video content, [0339], [0342].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of McLaughlin by (ii)the processor is configured to convert the video feed into a compressed format structure, as taught by Fedoseyeva, for the benefit of streamlining the processing of the video content and reducing delays in displaying the video content.

However, McLaughlin combined with Fedoseyeva does not explicitly teach the compressed format structure including a hierarchy of more than two levels of temporal resolution of frames, each respective level of the hierarchy including frames corresponding to a respective temporal resolution of the respective level of the hierarchy, but not including frames which are included in one or more lower levels of lower temporal resolution of frames of the hierarchy.

In an analogous art, Iguchi, which discloses a system for video processing, clearly teaches the compressed format structure including a hierarchy of more than two levels of temporal resolution of frames, each respective level of the hierarchy including frames corresponding to a respective temporal resolution of the respective level of the hierarchy, but not including frames which are included in one or more lower levels of lower temporal resolution of frames of the hierarchy. (Fig. 42: Higher level temporal IDs include frames not included in lower level temporal IDs, [0583]-[0585].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of McLaughlin combined with Fedoseyeva by the compressed format structure including a hierarchy of more than two levels of temporal resolution of frames, each respective level of the hierarchy including frames corresponding to a respective temporal resolution of the respective level of the hierarchy, but not including frames which are included in one or more lower levels of lower temporal resolution of frames of the hierarchy, as taught by Iguchi, for the benefit of optimizing the video content provided to the client based on available bandwidth. 

Consider claim 33, McLaughlin clearly teaches computer code, the computer code embodied on a non-transitory storage medium, ([0144]) the computer code downloadable to a web browser executing on a user terminal and executable in the web browser to provide a video clip playback (Fig. 1: Video stream 120, [0052]) corresponding to a video clip defined by a compressed format structure stored on a first server (Compressed video stream 120 is provided to sub system 160, [0052], [0090].) and an electronic edit decision list (EDL) saved on the first server or on a second server, (An EDL is received from EDL database, [0052], [0053], [0055], [0056].), the computer code executable in the web browser to: 

(i) request content corresponding to the compressed format structure stored on the first server, in accordance with the electronic edit decision list saved on the first server or on the second server, and (ii) provide the video clip playback. (Browser 180 uses the EDL to request video content, [0052], [0140].)
However, McLaughlin does not explicitly teach convert the video feed into a compressed format structure.

In an analogous art, Fedoseyeva, which discloses a system for video processing, clearly teaches convert the video feed into a compressed format structure. (Real-time compression of video content, [0339], [0342].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of McLaughlin by convert the video feed into a compressed format structure, as taught by Fedoseyeva, for the benefit of streamlining the processing of the video content and reducing delays in displaying the video content.

However, McLaughlin combined with Fedoseyeva does not explicitly teach the compressed format structure including a hierarchy of more than two levels of temporal resolution of frames, each respective level of the hierarchy including frames corresponding to a respective temporal resolution of the respective level of the hierarchy, but not including frames which are included in one or more lower levels of lower temporal resolution of frames of the hierarchy.

In an analogous art, Iguchi, which discloses a system for video processing, clearly teaches the compressed format structure including a hierarchy of more than two levels of temporal resolution of frames, each respective level of the hierarchy including frames corresponding to a respective temporal resolution of the respective level of the hierarchy, but not including frames which are included in one or more lower levels of lower temporal resolution of frames of the hierarchy. (Fig. 42: Higher level temporal IDs include frames not included in lower level temporal IDs, [0583]-[0585].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of McLaughlin combined with Fedoseyeva by the compressed format structure including a hierarchy of more than two levels of temporal resolution of frames, each respective level of the hierarchy including frames corresponding to a respective temporal resolution of the respective level of the hierarchy, but not including frames which are included in one or more lower levels of lower temporal resolution of frames of the hierarchy, as taught by Iguchi, for the benefit of optimizing the video content provided to the client based on available bandwidth. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin (US 2013/0036201) in view of Fedoseyeva et al. (US 2013/0212507) in view of Iguchi et al. (US 2017/0359611) in view of Fish et al. (US 2007/0239609), herein Fish.
Consider claim 6, McLaughlin combined with Fedoseyeva and Iguchi clearly teaches the step of the web browser code executing in the web browser to create garbage while the web browser code is running which is insufficient to block program execution for long enough to cause skipped frames on playback.

However, McLaughlin combined with Fedoseyeva and Iguchi does not explicitly teach the web browser to create garbage while the web browser code is running which is insufficient to block program execution for long enough to cause skipped frames on playback.

In an analogous art, Fish, which discloses a system for video distribution, clearly teaches the web browser to create garbage while the web browser code is running which is insufficient to block program execution for long enough to cause skipped frames on playback. (Fig. 6, [0175]-[0176])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of McLaughlin combined with Fedoseyeva and Iguchi by the web browser to create garbage while the web browser code is running which is insufficient to block program execution for long enough to cause skipped frames on playback, as taught by Fish, for the benefit of preventing video playback errors.
	
Claims 10 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin (US 2013/0036201) in view of Fedoseyeva et al. (US 2013/0212507) in view of Iguchi et al. (US 2017/0359611) in view of Good (US 2016/0381367).
Consider claim 10, McLaughlin combined with Fedoseyeva and Iguchi clearly teaches the first server.

However, McLaughlin combined with Fedoseyeva and Iguchi does not explicitly teach the first server is a cloud server, or in which the second server is a cloud server.

In an analogous art, Good, which discloses a system for video processing, clearly teaches the first server is a cloud server, or in which the second server is a cloud server. ([0019], [0035])
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of McLaughlin combined with Fedoseyeva and Iguchi by the first server is a cloud server, or in which the second server is a cloud server, as taught by Good, for the benefit of offloading some of the processing from the user device or provider servers.
	
Consider claim 27, McLaughlin combined with Fedoseyeva, Iguchi and Good clearly teaches Edit software, or player software, or another application, downloads video from the cloud, when it calculates that the video is needed. (A subsequent portion is requested during playback of the current portion, [0034] Good.)

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin (US 2013/0036201) in view of Fedoseyeva et al. (US 2013/0212507) in view of Iguchi et al. (US 2017/0359611) in view of Holland et al. (US 2018/0041766), herein Holland.
Consider claim 21, McLaughlin combined with Fedoseyeva and Iguchi clearly teaches the compressed format structure.

However, McLaughlin combined with Fedoseyeva and Iguchi does not explicitly teach the compressed format structure includes loss free compression.

In an analogous art, Holland, which discloses a system for video processing, clearly teaches the compressed format structure includes loss free compression. ([0012])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of McLaughlin combined with Fedoseyeva and Iguchi by the compressed format structure includes loss free compression, as taught by Holland, for the benefit of enabling the original content to be reconstructed.
	
Consider claim 22, McLaughlin combined with Fedoseyeva, Iguchi and Holland clearly teaches the loss free compression includes use of Transition Tables. ([0012] Holland)

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin (US 2013/0036201) in view of Fedoseyeva et al. (US 2013/0212507) in view of Iguchi et al. (US 2017/0359611) in view of Barkan et al. (US 2009/0037967), herein Barkan.
Consider claim 30, McLaughlin combined with Fedoseyeva and Iguchi clearly teaches the method of Claim 1.

However, McLaughlin combined with Fedoseyeva and Iguchi does not explicitly teach the video is not required to be uploaded to a distribution network on publishing because it is (a) either already in the editor, uploaded during editing / publishing so it is already on the cloud or (b) a Player can call for frames from an ingest server before the frames are uploaded when the Player decides the frames will be needed during playback; this causes the frames to upload ahead of playback and then to be relayed via the ingest server to the Player.

In an analogous art, Barkan, which discloses a system for video processing, clearly teaches the video is not required to be uploaded to a distribution network on publishing because it is (a) either already in the editor, uploaded during editing / publishing so it is already on the cloud or (b) a Player can call for frames from an ingest server before the frames are uploaded when the Player decides the frames will be needed during playback; this causes the frames to upload ahead of playback and then to be relayed via the ingest server to the Player. ([0012], [0024])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of McLaughlin combined with Fedoseyeva and Iguchi by the video is not required to be uploaded to a distribution network on publishing because it is (a) either already in the editor, uploaded during editing / publishing so it is already on the cloud or (b) a Player can call for frames from an ingest server before the frames are uploaded when the Player decides the frames will be needed during playback; this causes the frames to upload ahead of playback and then to be relayed via the ingest server to the Player, as taught by Barkan, for the benefit of preventing duplicate content from being uploaded to the system.
	
Allowable Subject Matter
Claims 23, 24, 26 and 28 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is filed and the claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425